Exhibit 10.9


RC2 CORPORATION
STOCK APPRECIATION RIGHT GRANT AGREEMENT
(Cash-Settled)




THIS STOCK APPRECIATION RIGHT GRANT AGREEMENT dated as of _________ (the "Grant
Date"), is between __________ ("Grantee") and RC2 CORPORATION, a Delaware
corporation (the "Company").


RECITALS


   A.   The Company adopted the RC2 Corporation 2005 Stock Incentive Plan (the
"Plan"), which was approved by its Board of Directors (the "Board") and
stockholders.


B.   The Board has designated Grantee as a participant in the Plan.


C.   Pursuant to the Plan, Grantee and the Company desire to enter into this
Agreement setting forth the terms and conditions of the following stock
appreciation right granted to Grantee under the Plan.


AGREEMENTS


Grantee and the Company agree as follows:


1.   Grant of Stock Appreciation Right.  The Company grants to Grantee a stock
appreciation right (hereinafter referred to as the "Stock Appreciation Right")
with respect to a total of ________ shares (the "Shares") of the Company's
common stock, par value $0.01 per share (the "Common Stock "), on the terms and
conditions set forth below and in the Plan.


2.   Exercise Price.  The exercise price of this Stock Appreciation Right shall
be $_______ per share, which is equal to or greater than the Fair Market Value
of the Stock on the Grant Date.


3.   Period of Exercise.  Except as provided under the Plan, unless the Stock
Appreciation Right is terminated, Grantee may exercise this Stock Appreciation
Right for up to, but not in excess of, the percent of shares of Stock subject to
the Stock Appreciation Right during the periods specified below:


Percentage of Shares
   
of Common Stock
 
On or After
                       

Grantee's right to exercise the Stock Appreciation Right expires ten years from
the Grant Date, subject to Section 11.


Upon completion of a Change of Control (as defined in the Grantee’s Employment
Agreement dated as of __________ (as amended from time to time, the “Employment
Agreement”)) or upon termination of the Grantee’s employment due to death or
Disability (as defined in the Employment Agreement) of the Grantee, this Stock
Appreciation Right shall immediately vest and become exercisable by the Grantee
in accordance with its remaining terms (subject, in the case of termination of
employment due to death or Disability, to the period of exercise set forth in
Section 11 below).  The Company agrees to take any and all actions necessary or
appropriate to effectuate the acceleration of this Stock Appreciation Right and
to permit the Grantee to exercise this Stock Appreciation Right in accordance
with its terms and after this accelerated vesting date.


4.   Definitions.  Unless provided to the contrary in this Agreement, the
definitions contained in the Plan and any amendments to the Plan shall apply to
this Agreement.

 
 

--------------------------------------------------------------------------------

 

5.   Change in Capital Structure.  The number of Shares covered by and the
exercise price of this Stock Appreciation Right will be adjusted in the event of
a stock dividend, stock split, reverse stock split, recapitalization,
reorganization, merger, consolidation, acquisition or other change in the
capital structure of the Company as determined by the Board in accordance with
the Plan.


6.   Exercise of Stock Appreciation Right.  Each exercise of this Stock
Appreciation Right shall be in writing (substantially in the form of Exhibit A
hereto), signed by the Grantee, and received by the Company in its principal
office.  The Grantee may exercise this Stock Appreciation Right with respect to
less than the total number of Shares covered hereby; provided that no partial
exercise of this Stock Appreciation Right may be with respect to any fractional
Share.  Upon exercise of this Stock Appreciation Right, the Grantee shall
receive from the Company payment in cash equal to the amount determined by
multiplying (a) the difference between the Fair Market Value on the Date of
Exercise over the exercise price of this Stock Appreciation Right, times (b) the
number of Shares with respect to which this Stock Appreciation Right is
exercised.  If delivery is by mail, such delivery shall be deemed effected when
deposited in the United States mail, addressed to Grantee.


7.   Taxes.  Before payment for any exercise of this Stock Appreciation Right,
the Company may withhold from such payment or require the Grantee to remit to it
an amount in cash sufficient to satisfy any federal, state, local or other
applicable withholding tax requirements.


8.   Nontransferability of Stock Appreciation Right.  This Stock Appreciation
Right shall not be transferable other than by will or the laws of descent and
distribution and shall be exercisable, during the Grantee's lifetime, only by
the Grantee.


9.   Addresses.  All notices or statements required to be given to either party
hereto shall be in writing and shall be personally delivered or sent, in the
case of the Company, to its principal business office and, in the case of
Grantee, to Grantee's address as is shown on the records of the Company or to
such address as Grantee designates in writing.  Notice of any change of address
shall be sent to the other party by registered or certified mail.  It shall be
conclusively presumed that any notice or statement properly addressed and mailed
bearing the required postage stamps has been delivered to the party to which it
is addressed.


10.   Restrictions Imposed by Law.  Notwithstanding any other provision of this
Agreement, Grantee agrees that Grantee shall not exercise this Stock
Appreciation Right and that the Company will not be obligated to make any cash
payment if counsel to the Company determines that such exercise, delivery or
payment would violate any law or regulation of any governmental authority or any
agreement between the Company and any national securities exchange upon which
the Common Stock is listed.  The Company shall in no event be obligated to take
any affirmative action in order to cause the exercise of this Stock Appreciation
Right to comply with any law or regulation of any governmental authority.


11.   Effect of Termination of Employment.  If the Grantee’s employment is
terminated for any reason other than a termination by the Company for Cause, the
Grantee (or Grantee’s designated beneficiary or Grantee’s estate in the event of
termination of the Grantee’s employment due to death) may exercise any part of
this Stock Appreciation Right vested as of the Termination Date (after giving
effect to any acceleration of vesting pursuant to Section 3) at any time prior
to the original expiration date of this Stock Appreciation Right or within
twelve months after the date of termination of employment, whichever period is
shorter.


12.   Service Provider Relationship.  Nothing in this Agreement or in the Plan
shall limit the right of the Company or any parent or subsidiary of the Company
to terminate Grantee's employment or other form of service relationship or
otherwise impose any obligation to employ and/or retain Grantee as a service
provider.


13.   Governing Law.  This Agreement shall be construed, administered and
governed in all respects under and by the laws of the State of Delaware.

 
2

--------------------------------------------------------------------------------

 



14.   Provisions Consistent with Plan.  This Agreement is intended to be
construed to be consistent with, and is subject to, all applicable provisions of
the Plan, which is incorporated herein by reference.  In the event of a conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall prevail.




_______________________________________
[Grantee]


RC2 CORPORATION


BY____________________________________



 
3

--------------------------------------------------------------------------------

 



EXHIBIT A


Stock Appreciation Right Exercise
(Cash-Settled)




1.  I exercise my Stock Appreciation Right with respect to the number of shares
of RC2 Corporation (the “Company”) common stock shown below pursuant to the
Company’s 2005 Stock Incentive Plan.


Grant Agreement
Stock Appreciation Right Exercised
   
Date____________________
 
Number____________________
Per Share
Exercise Price_________________



2.  In connection with this Stock Appreciation Right exercise, I represent the
following:


(a)  All conditions under the above-referenced Grant Agreement have been met
with respect to the Stock Appreciation Right exercised.


(b)  I have had access to and have reviewed all current publicly available
reports filed by the Company with the Securities and Exchange Commission and
have based my purchase on that information and not on any other oral or written
information supplied by the Company.


3.  I understand that before payment for this Stock Appreciation Right exercise,
the Company may withhold from such payment or require me to remit to it an
amount in cash sufficient to satisfy any federal, state, local or other
applicable withholding tax requirements.




Date____________________
Name_______________________________
         (Please print name)
 
 
Signature______________________________





4

--------------------------------------------------------------------------------
